                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MICHIGAN
                                   SOUTHERN DIVISION

CHRISTOPHER OGDEN,

               Plaintiff,                                      Case Number 18-12792
v.                                                             Honorable David M. Lawson

LITTLE CAESAR ENTERPRISES, INC.
and LC TRADEMARKS, INC.,

               Defendants.
                                               /

      OPINION AND ORDER GRANTING DEFENDANTS’ MOTION TO DISMISS
               AND DISMISSING COMPLAINT WITH PREJUDICE

       Plaintiff Christopher Ogden has sued Little Caesar Enterprises, alleging that the pizza

maker violated the Sherman Act by requiring its franchisees to adhere to a “no poaching” provision

in its franchise agreement, which has the effect of stifling competitive wages and mobility of their

restaurant managers, including Ogden. That provision prevents one franchisee from hiring the

management employee of another franchisee without permission. The defendants, Little Caesar

Enterprises, Inc. (LCE) and LC Trademarks, Inc., have moved to dismiss the complaint, arguing

that it does not state a viable antitrust claim. The plaintiff has not made a serious effort to state a

case under a rule-of-reason antitrust theory. And the plaintiff has not pleaded sufficient facts to

show that his case fits within the narrow set of cases to which the Supreme Court has applied the

per se analysis, and even under the hybrid “quick look” approach the complaint fails to state a

claim. Finally, he had not advanced sufficient facts to establish that he has suffered any cognizable

“anti-trust injury” as a result of the alleged no poaching agreement. Therefore, the Court will grant

the defendants’ motion and dismiss the complaint.
                                                  A.

       Because this is a motion to dismiss, all of the following facts are stated as alleged in the

plaintiff’s complaint.

       Defendants LCE and LC Trademarks, Inc. are the principal corporate constituents of the

nationally popular Little Caesar chain of pizza restaurants, which operates more than 4,300

locations in the United States. Of those, approximately 12% are company stores, that is, they are

owned directly by the corporate entity, while the other 88% are independent franchises that are

licensed to operate under a comprehensive franchise agreement between the local franchise owner

and the corporate parents. Franchisees must pay an up-front fee of $20,000 upon submission of

their application, and they also must locate a suitable store front approved by LCE. The franchise

agreements typically have a term of 10 years, and each franchisee must operate solely from the

site approved by LCE. Depending on the geographic market, a franchisee may be assured that it

will have a limited radius of “exclusive territory” in which other LC franchisees will not be

permitted to operate; but the exclusive territory may be diminished or even eliminated at the sole

discretion of LCE.

       Ogden alleges that “beginning no later than 2009, Little Caesar franchisees contracted,

combined, and/or conspired to not solicit, poach, or hire each other’s management employees.”

Compl. ¶ 7. He says that this conspiracy “was evidenced by franchisees’ written pledge in

Paragraph 15.2.3 of their franchise agreements to not: ‘Employ or seek to employ, directly or

indirectly, any person serving in a managerial position who is at the time or was at any time during

the prior six (6) months employed by Little Caesar or its affiliates, or a franchisee of any restaurant

concept franchised by Little Caesar or its affiliates, without the prior written consent of the then-

current or prior employer.’” Ibid. This agreement was in effect across the company up to March



                                                 -2-
21, 2107, binding every franchisee. And the version in effect before sometime in 2010 contained

a liquidated damages provision favoring the prior employer if a franchisee hired a management

employee away. Violating the “no poaching” provision was a ground for terminating the franchise

agreement, which carried with it severe economic consequences.

       Apparently as a measure to effectuate the no-poaching clause, LCE’s management

employee application forms included a block for the applicant to disclose previous employment

with an LCE store, along with the dates, location, and supervisors, and whether the location was a

company store.

       The plaintiff alleges that the “no-poach agreement inhibit[ed] . . . lateral hiring of current

employees because, unless Franchise B grants permission, Franchise A cannot hire Franchise B’s

current (or recent) manager employee.” Compl. ¶ 23. The complaint incorporates extensive

background material from published news accounts and scholarship tending to suggest generally

that “no-poach” or “non-compete” agreements have had a widespread impact in reducing the

mobility and wages of low paid workers in the fast-food industry. Ogden also alleges in the

complaint that, in August 2018, after Little Caesar and other franchisors were sued by the Attorney

General of the State of Washington, Little Caesar “entered into an ‘Assurance of Discontinuation’

agreement with the Washington AG, under which it agreed ‘(i) to not include no-poach provisions

in any future franchise agreements in the United States, (ii) to not enforce the provisions in any

existing franchise agreements in the United States, (iii) to notify all U.S. franchisees of its

agreement with the Washington AG, and (iv) to take steps to remove the provisions from existing

agreements with franchisees that have restaurants in Washington.’” Compl. ¶ 40.

       The complaint included allegations directed to certification of a putative class of all Little

Caesar management employees. However, presently the claims pleaded are advanced by only a



                                                -3-
single named plaintiff, Christopher Ogden. Ogden resides in McMinnville, Tennessee. He was

employed by McMillan Properties, LLC, a Little Caesar franchisee that owns and operates Little

Caesar stores in the vicinity of Murfreesboro, Tennessee. Ogden began his employment with the

McMillan franchise as a crew member, then became an assistant manager, and then a restaurant

general manager. He was first hired in October 2014 as a crew member, at a rate of $7.25 per

hour, but in November 2015 he was promoted to the position of assistant manager and shift leader,

and his pay was increased to a rate of $8.25 per hour. In July 2015, Ogden was promoted to

General Manager of one of McMillan’s Murfreesboro, Tennessee Little Caesar stores, with an

annual salary of $34,000 (approximately $16 to $17 per hour). Ogden contends, however, that he

was “overworked and had no assistant manager,” and that he requested additional staff or a raise.

Compl. ¶ 106.      Ogden eventually became frustrated with the lack of support and poor

compensation, but “[b]ecause [he] was unable to transfer to a competing Little Caesar franchise

restaurant, his only options were to stay at McMillan Properties’ store, or quit and start over at an

entry [level] job and wage in another setting.” Compl. ¶ 107. “Ogden quit in October 2016, when

McMillan Properties still had not provided [any] assistance or raises,” and he subsequently “took

a job making $11.20 per hour at Taco Bell.” Compl. ¶ 108.

       Ogden asserts, based on those above facts, that “[t]he no-poach and no-hire agreement

among Little Caesar franchisees suppressed [his] wages, inhibited his employment mobility, and

lessened his professional work opportunities.” Compl. ¶ 109. He also contends that “[t]he Little

Caesar franchisees’ no-hire agreement significantly restricts employment opportunities for low-

wage workers at all Little Caesar restaurants, including those who have not sought employment

with a competitor franchise and those who have not been contacted by a competitor franchise.”

Compl. ¶ 114. Ogden also alleges that he “was a victim of the no-poach and no-hire agreement,”



                                                -4-
because “[b]y adhering to that agreement, otherwise independently owned and operated competitor

businesses suppressed wages and stifled labor market competition for improved employment

opportunities.” Compl. ¶ 115. However, Ogden asserts that neither he nor any other members of

the putative class of Little Caesar managers “had . . . actual [or] constructive knowledge of the

unlawful no-poach and no-hiring conspiracy orchestrated by Defendants, nor would any

reasonable amount of diligence by Plaintiff . . . have put [him] on notice of the conspiracy,”

because “[n]either Defendants nor [any of their] franchisees disclosed the existence of the no-

poach and no-hire conspiracy to Plaintiff.” Compl. ¶¶ 124-25.

       In a single count under the Sherman Act, 15 U.S.C. § 1, the plaintiff alleges that the

defendants “engaged in predatory and anticompetitive behavior by orchestrating an agreement to

restrict competition among Little Caesar franchisees, which unfairly suppressed management

employee wages, and unreasonably restrained trade.” Compl. ¶ 140. According to the plaintiff,

the “Defendants’ conduct included concerted efforts, actions and undertakings among the

Defendants and franchise owners with the intent, purpose, and effect of: (a) artificially suppressing

the compensation of Plaintiff and Class Members; (b) eliminating competition among franchise

owners for skilled labor; and (c) restraining management employees’ ability to secure better

compensation, advancement, benefits, and working conditions.” Compl. ¶ 141. Ogden alleges

that the “Defendants’ contracts, combinations, and/or conspiracies are per se violations of Section

1 of the Sherman Act,” Compl. ¶ 145, or that “[i]n the alternative, [the] Defendants are liable under

a ‘quick look’ analysis [because] an observer with even a rudimentary understanding of economics

could conclude that the arrangements in question would have an anticompetitive effect on

employees and labor,” id. ¶ 146.




                                                -5-
       On September 7, 2018, the plaintiff filed his complaint pleading a single claim under the

Sherman Act, 15 U.S.C. § 1, alleging that the “no-poaching” clause in the franchise agreement

was an illegal restraint of trade under either the “per se” or “quick look” rules of decision

applicable to “horizontal” agreements by potential competitors to refrain from competition. The

defendants responded with their motion to dismiss.

                                                 II.

       “To survive a motion to dismiss, a complaint must contain sufficient factual matter,

accepted as true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556

U.S. 662, 678 (2009) (quoting Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 547 (2007)). A

“claim is facially plausible when a plaintiff ‘pleads factual content that allows the court to draw

the reasonable inference that the defendant is liable for the misconduct alleged.’” Matthew N.

Fulton, DDS, P.C. v. Enclarity, Inc., 907 F.3d 948, 951-52 (6th Cir. 2018) (quoting Iqbal, 556

U.S. at 678). When reviewing the motion, the Court “must ‘construe the complaint in the light

most favorable to the plaintiff[] [and] accept all well-pleaded factual allegations as true.’” Id. at

951 (quoting Hill v. Snyder, 878 F.3d 193, 203 (6th Cir. 2017)).

       “Section 1 of the Sherman Act prohibits ‘[e]very contract, combination in the form of trust

or otherwise, or conspiracy, in restraint of trade or commerce among the several States.’” Ohio v.

American Express Co., --- U.S. ---, 138 S. Ct. 2274, 2283 (2018) (quoting 15 U.S.C. § 1). The

Supreme Court, however, “has long recognized that, ‘[i]n view of the common law and the law in

this country’ when the Sherman Act was passed, the phrase ‘restraint of trade’ is best read to mean

‘undue restraint.’” Ibid. (quoting Standard Oil Co. of N.J. v. United States, 221 U.S. 1, 59-60

(1911)). The “Court’s precedents have thus understood § 1 ‘to outlaw only unreasonable

restraints.’” Ibid. (quoting State Oil Co. v. Khan, 522 U.S. 3, 10 (1997)). “For a plaintiff to



                                                -6-
successfully bring an antitrust claim under Section 1 of the Sherman Act, the plaintiff must

establish that the defendant’s actions constituted an unreasonable restraint of trade which caused

the plaintiff to experience an antitrust injury.” In re Se. Milk Antitrust Litig., 739 F.3d 262, 269

(6th Cir. 2014).

       “Restraints can be unreasonable in one of two ways”; in the first category, “[a] small group

of restraints are unreasonable per se because they always or almost always tend to restrict

competition and decrease output.” Ohio v. American Express, 138 S. Ct. at 2283 (quotations and

alterations omitted in this and following citations). “Typically only ‘horizontal’ restraints —

restraints imposed by agreement between competitors — qualify as unreasonable per se.” Id. at

2283-84. “Restraints that are not unreasonable per se are judged under the ‘rule of reason,’” which

“requires courts to conduct a fact-specific assessment of market power and market structure to

assess the restraint’s actual effect on competition.” Id. at 2284. Under that rubric, “[t]he goal is

to distinguish between restraints with anticompetitive effect that are harmful to the consumer and

restraints stimulating competition that are in the consumer’s best interest.” Ibid. “[V]ertical

restraints — i.e., restraints imposed by agreement between firms at different levels of distribution

[nearly always] should be assessed under the rule of reason.” Ibid. “Vertical restraints often pose

no risk to competition unless the entity imposing them has market power, which cannot be

evaluated unless the Court first defines the relevant market.” Id. at 2285 n.7. The Court “usually

cannot properly apply the rule of reason [to the analysis of a vertical restraint] without an accurate

definition of the relevant market,” because “[w]ithout a definition of the market there is no way to

measure the defendant’s ability to lessen or destroy competition.” Id. at 2285.

       The Sixth Circuit has recognized the application of a third approach known as the “quick

look,” which it denotes as a special case of a rule-of-reason analysis in which the requirements for



                                                 -7-
definition of the relevant market are relaxed. Se. Milk Antitrust, 739 F.3d at 274 (“This Court has

characterized ‘quick look’ analysis as a third type of category arising from the blurring of the line

between per se and rule of reason cases.”). “This less-rigid approach aligns with the Supreme

Court’s recognition of the value of the ‘quick look’ approach as an abbreviated form of the rule of

reason analysis used for situations in which ‘an observer with even a rudimentary understanding

of economics could conclude that the arrangements in question would have an anticompetitive

effect on customers and market.’” Ibid. (quoting California Dental Association v. FTC, 526 U.S.

756, 770 (1999)). In the California Dental Association case, the Supreme Court explained that

“no elaborate industry analysis is required to demonstrate the anticompetitive character of

horizontal agreements among competitors to refuse to discuss prices, or to withhold a particular

desired service.” 526 U.S. at 770 (citations omitted). The Court noted that the exemplar cases

that had inspired the quick look approach involved explicitly restrictive agreements such as (1) a

national sports league’s television plan that “expressly limited output (the number of games that

could be televised) and fixed a minimum price,” (2) an “absolute ban on competitive bidding,” and

(3) “a horizontal agreement among the participating dentists to withhold from their customers a

particular service that they desire.” Ibid. (collecting cases).

                                                  A.

       The defendants argue that the plaintiff has not pleaded facts that would justify application

of the per se approach, and even the “quick look” method is inappropriate here. The plaintiff

counters by citing several cases for the proposition that courts typically defer the commitment to

a rule of decision until after discovery has produced a sufficient record for the typically fact-bound

inquiry into the market effects of the defendants’ conduct. However, the plaintiff pointedly resists

the defendants’ insistence that the claims can and should be subjected to the default and most



                                                  -8-
commonly applied “rule of reason” analysis which is favored by the federal courts in nearly all

anti-trust cases. Thus, the plaintiff himself has tethered the viability of his pleading to the

application of either the per se or “quick look” rules of decision, which are more amenable to

analysis at the pleading stage. He has not even attempted to advance allegations or arguments

supporting any claim under the rule-of-reason standard.

         That may make sense for a tactical reason, as the plaintiff seeks to certify this case as a

class action and represent a putative nationwide class. Attempting to define the relevant market

for fast-food employees generally — and Little Caesar employees in particular — could be

problematic. As one court explained:

         As defendants have pointed out, plaintiff has not attempted to plead a claim under
         the rule of reason. This is perhaps unsurprising. To state a claim under the rule of
         reason, a plaintiff must allege market power in a relevant market. The relevant
         market for employees to do the type of work alleged in this case is likely to cover
         a relatively-small geographic area. Most employees who hold low-skill retail or
         restaurant jobs are looking for a position in the geographic area in which they
         already live and work, not a position requiring a long commute or a move. That is
         not to say that people do not move for other reasons and then attempt to find a low-
         skill job; the point is merely that most people do not search long distances for a
         low-skill job with the idea of then moving closer to the job. Plaintiff, though, seeks
         to represent a nationwide class, and allegations of a large number of geographically-
         small relevant markets might cut against class certification

Deslandes v. McDonald’s USA, LLC, No. 17-4857, 2018 WL 3105955, at *8 (N.D. Ill. June 25,

2018).

         Regardless of his rationale, the plaintiff’s avoidance of the rule-of-reason theory cuts

against his reliance on authorities that counsel against addressing dispositive motions until some

discovery has taken place.

                                                  B.

         The defendants argue that the agreement in this case, between franchisor and franchisee, is

a “vertical agreement” that only restricts “intrabrand” competition, which has the effect of actually


                                                  -9-
promoting “interbrand” competition by restraining franchisees under the same brand from harming

each other. Such agreements, the defendants contend, must be evaluated under the rule-of-reason,

not the per se, approach. And they insist that the allegations here do not measure up under that

theory because they fail to allege any substantial facts to establish that any franchisees entered into

actual horizontal agreements, and the mere allegations of horizontal effects of the franchise

agreement are not sufficient to establish a plausible anti-trust claim per Twombly.

       The plaintiff responds that the coordinated establishment of vertical agreements that

orchestrate restraints of competition between horizontal competitors has been regarded as a

“horizontal agreement” where the scheme is directed by a single controlling upstream entity in a

“hub and spoke” pattern. They assert that contrary to the defendants’ naked assertions that Little

Caesar’s franchisees do not compete with each other, the franchise paperwork contains numerous

caveats informing franchisees that they are not guaranteed exclusive territories and may compete

with other franchisees, or any exclusive territory may be narrowed or eliminated at the discretion

of the defendants. And they contend that it is well-settled that agreements to fix prices or wages

among horizontal competitors are per se illegal under the Sherman Act.

       The Sixth Circuit has explained that, regardless of the alignment of the parties to an

agreement, the per se “doctrine . . . applies ‘only if a restraint clearly and unquestionably falls

within one of the handful of categories that have been collectively deemed per se

anticompetitive.’” Innovation Ventures, LLC v. Custom Nutrition Labs., LLC, 912 F.3d 316, 340-

41 (6th Cir. 2018) (quoting Se. Milk Antitrust, 739 F.3d at 273). “‘The classic examples are naked,

horizontal restraints pertaining to prices or territories.’” Id. at 341 (quoting In re Cardizem CD

Antitrust Litig., 332 F.3d 896, 907 (6th Cir. 2003)).




                                                 -10-
       The plaintiff has not established that his claims properly could be allowed to proceed under

a per se analysis, because the complaint does not anywhere allege that the defendants, or their

franchisees, engaged in any explicit agreement either to fix wages or to divide the labor market

into any discernible exclusive territories. Those are the only two narrow categories of agreements

to which the Sixth Circuit has applied that strict rule of decision.

       The Sixth Circuit has explained that the per se doctrine should be applied “reluctantly and

infrequently, informed by other courts’ review of the same type of restraint, and only when the

rule of reason would likely justify the same result,” and it has observed with “caution[] that the

Supreme Court has described the per se rule as a ‘demanding’ rule that should be applied ‘only in

clear cut cases’” Se. Milk Antitrust Litig., 739 F.3d at 271 (quoting National Hockey League

Players’ Association v. Plymouth Whalers Hockey Club, 325 F.3d 712, 718 (6th Cir. 2003) (citing

Continental TV, Inc. v. GTE Sylvania Inc., 433 U.S. 36 (1977); Walker Process Equip., Inc. v.

Food Mach. & Chem. Corp., 382 U.S. 172 (1965))). “Indeed, the Sixth Circuit has an automatic

presumption in favor of the rule of reason standard, while the per se rule is reserved only for those

infrequent occasions of clear cut cases in which the trade restraint is so unreasonably

anticompetitive that they present straightforward questions for reviewing courts.” Id. at 273

(quotations and citations omitted).

       In this case, the plaintiff has not explained how his claims fit into the narrow categories

delineated by the Sixth Circuit for application of the per se rule, nor has he cited any decision

holding that the sort of agreement pleaded here properly can be subjected to that mode of analysis.

Innovation Ventures, 912 F.3d 316, 341 (6th Cir. 2018) (“These restrictive covenants do not fix

prices or allocate territory, and Defendants have not made any other argument to explain why they

necessarily fit into any other category of per se violation. Because the restrictive covenants do not



                                                 -11-
clearly and unquestionably fall within the delineated categories of per se impermissible restraints,

application of a per se rule is not appropriate.” (quotations and citations omitted)).

       The plaintiff correctly points out that there is some authority for the proposition that the

agreements here are not strictly “vertical,” because, although nominally executed between only

the corporate parent and an individual franchisee, the agreements explicitly allowed for

enforcement of the no-poaching clause by any non-party franchisee by civil suit, and they

threatened that violating the provision to the detriment of a non-party franchisee could lead to

sanctions from the corporate parent including termination of the franchise. Moreover, the pertinent

market here does not concern service of pizza to the hungry public, in which the franchisees may

not compete, but the market for hiring of employees by fast-food restaurants, in which they

certainly do. See Deslandes, 2018 WL 3105955, at *8 (“This case . . . is not about competition for

the sale of hamburgers to consumers. It is about competition for employees, and, in the market for

employees, the McDonald’s franchisees and McOpCos within a locale are direct, horizontal,

competitors.”). Thus, the defendants’ insistence that the agreements are purely “vertical” is not

well taken.

       But even if the agreements are viewed as between “horizontal” competitors, that does not

settle the question of which mode of analysis must apply. “[H]orizontality alone does not

necessarily justify invocation of the per se rule,” because “‘applying the rule of reason is the

default position and can be applied to horizontal restraints as well if they do not fit into existing

categories of per se violations.’” Innovation Ventures, 912 F.3d at 341 (quoting Se. Milk Antitrust,

739 F.3d at 273). In this case, regardless of the alignment of the agreements, the per se analysis

is not warranted; even the cases cited by the plaintiff as the leading decisions in support of his

position have declined plaintiffs’ invitations to apply a per se analysis to franchise agreements of



                                                -12-
the sort alleged here. E.g., Deslandes, 2018 WL 3105955, at *7 (“Because the restraint alleged in

plaintiff’s complaint is ancillary to an agreement with a procompetitive effect, the restraint alleged

in plaintiff’s complaint cannot be deemed unlawful per se.”); Butler v. Jimmy John's Franchise,

LLC, 331 F. Supp. 3d 786, 797 (S.D. Ill. 2018) (declining to decide the question of what rule of

decision should apply, but observing that the franchise agreements likely could not be subjected

to per se analysis).

        Moreover, as the Supreme Court has observed, the analysis of any agreement having some

vertical component is complex and not amenable to a per se approach. “The market impact of

vertical restrictions is complex because of their potential for a simultaneous reduction of intrabrand

competition and stimulation of interbrand competition.” Continental TV, Inc. v. GTE Sylvania

Inc., 433 U.S. 36, 51 (1977). “Vertical restrictions promote interbrand competition by allowing

the [upstream entity] to achieve certain efficiencies in the distribution of [its] products. These

‘redeeming virtues’ are implicit in every decision sustaining vertical restrictions under the rule of

reason. Economists have identified a number of ways in which [producers] can use such

restrictions to compete more effectively against other [producers].”         Id. at 54-55.    “When

anticompetitive effects are shown to result from particular vertical restrictions they can be

adequately policed under the rule of reason, the standard traditionally applied for the majority of

anticompetitive practices challenged under s 1 of the Act.” Id. at 59; see also California Dental

Association, 526 U.S. at 775 (“[T]he [dentist association’s] rule appears to reflect the prediction

that any costs to competition associated with the elimination of across-the-board advertising will

be outweighed by gains to consumer information (and hence competition) created by discount

advertising that is exact, accurate, and more easily verifiable (at least by regulators). As a matter

of economics this view may or may not be correct, but it is not implausible, and neither a court nor



                                                -13-
the Commission may initially dismiss it as presumptively wrong.”). Those concerns weigh in

favor of the application of a rule of reason here, where the no-poaching clause explicitly prohibits

only intrabrand hiring, and even then does not entirely forbid cross-hiring, but merely requires

consent from the franchisee that an employee wants to depart before completion of a contemplated

transfer to another same-branded store.

       The plaintiff’s invocation of statutory and regulatory guidance by the Department of Justice

offers little support for his position, since that guidance has been held to be inapplicable to the sort

of agreement at issue here, which does not qualify for the heightened scrutiny afforded to a “naked”

no-poaching compact between unaffiliated entities. As the district court explained in Kelsey K. v.

NFL Enterprises LLC, No. 17-496, 2017 WL 3115169 (N.D. Cal. July 21, 2017), aff'd, No. 17-

16508, 2018 WL 6721730 (9th Cir. Dec. 21, 2018):

       Plaintiff also cites an “Antitrust Guidance for Human Resource Professionals” from
       the United States Department of Justice for the proposition that Article 9.1(C)(11)
       is a per se illegal “no poaching” agreement under antitrust laws. The cited part of
       the DOJ Guidance states:

               Naked wage-fixing or no-poaching agreements among employers, whether
               entered into directly or through a third-party intermediary, are per se illegal
               under the antitrust laws. That means that if the agreement is separate from
               or not reasonably necessary to a larger legitimate collaboration between the
               employers, the agreement is deemed illegal without any inquiry into its
               competitive effects. Legitimate joint ventures (including, for example,
               appropriate shared use of facilities) are not considered per se illegal under
               the antitrust laws.

       To repeat, a policy that permits poaching on an annual basis but bars it during the
       NFL season is not a “naked” no-poaching agreement. As discussed, plaintiff’s
       proposed amendment fails to allege facts supporting any plausible inference that
       the anti-tampering policy actually functioned as a “no-poaching agreement . . .
       separate from or not reasonably necessary to a larger legitimate collaboration” as
       contemplated by the DOJ Guidance.

Kelsey K. v. NFL, 2017 WL 3115169, at *3-4 (citations omitted); see also In re High-Tech

Employee Antitrust Litig., 856 F. Supp. 2d 1103, 1117 (N.D. Cal. 2012) (“[T]he bilateral [‘Do Not


                                                 -14-
Cold Call’] agreements were not limited by geography, job function, product group, or time period,

and were not related to a collaboration between defendants.” (emphasis added)). Similarly, the

franchise agreements here allegedly were part of the overall scheme of “legitimate collaboration”

between franchisees operating under the umbrella of the same brand.

       Finally, even if a per se approach could be applied, the plaintiff has failed sufficiently to

allege the sort of explicit, comprehensive wage-fixing compact that has been found to sustain

claims in no-poaching cases under that rubric. The complaint here merely alleges in a very general

fashion that no-poaching agreements have had some broad effect in depressing wages of

employees in the fast-food industry on a macro scale. He has not alleged that franchisees in any

relevant market, or nationally, actually met to fix wages or establish uniform wage scales or caps

that all participants in the scheme would adhere to. The allegations here contrast sharply with the

specific allegations of broad, explicit wage-fixing agreements in cases such as In re Animation

Workers Antitrust Litigation, 123 F. Supp. 3d 1175 (N.D. Cal. 2015), where the plaintiffs alleged

that a cabal of half a dozen major movie studios “conspired to suppress compensation in two ways.

First, Defendants allegedly entered into a scheme not to actively solicit each other’s employees.

Second, Defendants allegedly engaged in ‘collusive discussions in which they exchanged

competitively sensitive compensation information and agreed upon compensation ranges,’ which

would artificially limit compensation offered to Defendants’ current and prospective employees,”

id. at 1181. The allegations there included comprehensive, regular collaborations by executives

and human resource officers of the defendant studios to determine uniform wage schedules that

they agreed to follow. See In re Animation Workers Antitrust Litig., 123 F. Supp. 3d at 1184-85.

       The plaintiff’s complaint fails to plead facts sufficient to support the proposition that the

franchise agreements’ no-poaching provisions are unreasonable per se.



                                               -15-
                                                  C.

       As noted above, the Sixth Circuit has explained that the “quick look” analysis is merely a

species of the rule of reason that allows some latitude for a less rigorous delineation of the relevant

market. But even under that relaxed standard the plaintiff still must establish that the agreement

in question constitutes an unreasonable restraint of trade. The plaintiff’s complaint falls short of

that mark as well.

       The facts here contrast with those in the cases cited by the plaintiff, which comprised

allegations of far more onerous and directly enforced employment restraints. For example, in

Butler v. Jimmy John’s Franchise, LLC, 331 F. Supp. 3d 786 (S.D. Ill. 2018), the plaintiff

“explicitly stated in his complaint that (1) his store required him to sign an employee non-

competition agreement, which the franchisees force on their employees in order to enforce the no-

hire provision between stores; (2) his store reduced his hours to about four per week, despite

Butler’s protests; and (3) because of the non-competition agreement — which is in place because

of the no-hire provision — Butler could not transfer to another Jimmy John’s store or even another

sandwich shop in his area.” 331 F. Supp. 3d at 793. In this case, there are no such dramatic

allegations of an onerous non-compete that was applied to restrain the plaintiff from seeking

alternate employment, nor was he subjected to any drastic depression of his wages or working

hours after he was hired (in fact, the plaintiff here positively alleges that his job title and pay were

increased twice by promotions during his tenure).

       Similarly, in Deslandes v. McDonald’s USA, LLC, 2018 WL 3105955 (N.D. Ill. June 25,

2018), the court concluded that the facts advanced possibly could sustain a claim under the “quick

look” approach, if that analysis eventually were found to apply, but the facts there were far more

compelling:



                                                 -16-
        The next question, then, is whether plaintiff has plausibly alleged a restraint that
        might be found unlawful under quick-look analysis. The Court thinks she has. Even
        a person with a rudimentary understanding of economics would understand that if
        competitors agree not to hire each other’s employees, wages for employees will
        stagnate. Plaintiff herself experienced the stagnation of her wages. A supervisor for
        a competing McDonald’s restaurant told plaintiff she would like to hire plaintiff for
        a position that would be similar to plaintiff’s position but that would pay $1.75-
        2.75 more per hour than she was earning. Unfortunately for plaintiff, the no-hire
        agreement prevented the McOpCo from offering plaintiff the job. When plaintiff
        asked her current employer to release her, plaintiff was told she was too valuable.

Deslandes, 2018 WL 3105955, at *7.

        The complaint in this case contains no similar allegations. Ogden does not allege that he

tried to obtain employment at another Little Caesar franchise, let alone that he was offered a job

for more pay that he had to refuse, or that another employer would hire him but for the no-poaching

clause. The “quick look” approach may provide refuge for near-miss per se antitrust plaintiffs,

but the framework still requires an equivalent amount of obviousness that is lacking here. That is

especially so here, where the agreements display both vertical and horizontal components, and

therefore require a more in-depth analysis to determine unreasonableness.

                                                  D.

        As noted, the “default position” for most antitrust cases is the application of the rule of

reason. “To determine whether a restraint violates the rule of reason, . . . a three-step, burden-

shifting framework applies.” Ohio v. American Express, 138 S. Ct. at 2284. “Under this

framework, the plaintiff has the initial burden to prove that the challenged restraint has a substantial

anticompetitive effect that harms consumers in the relevant market. If the plaintiff carries its

burden, then the burden shifts to the defendant to show a procompetitive rationale for the restraint.

If the defendant makes this showing, then the burden shifts back to the plaintiff to demonstrate

that the procompetitive efficiencies could be reasonably achieved through less anticompetitive

means.” Ibid. (citations omitted). “The plaintiff[] can make [the initial] showing directly or


                                                 -17-
indirectly.” Ibid. “Direct evidence of anticompetitive effects would be proof of actual detrimental

effects on competition, such as reduced output, increased prices, or decreased quality in the

relevant market.” Ibid. “Indirect evidence would be proof of market power plus some evidence

that the challenged restraint harms competition.” Ibid.

       The facts alleged in the complaint, no matter how generously construed, fall far short of

the required showing to sustain an antitrust claim, principally because the plaintiff has not put forth

any allegations to define the scope of any relevant market, or to show that any anti-competitive

effects of the agreements are not negated by the pro-competitive effects on interbrand competition.

Thus, no matter how well sustained by the evidence, the allegations could not survive scrutiny

under the rule of reason. National Hockey League, 325 F.3d at 720 (“The antitrust laws were

enacted for ‘the protection of competition, not competitors.’ Therefore, appellees have failed to

establish that the Van Ryn Rule has a significant anticompetitive effect on a relevant market.”

(quoting Atlantic Richfield Co. v. USA Petroleum Co., 495 U.S. 328, 338 (1990)); Williams v.

Nevada, 794 F. Supp. 1026, 1033 (D. Nev. 1992), aff’d sub nom. Williams v. I.B. Fischer Nevada,

999 F.2d 445 (9th Cir. 1993) (“Under the rule of reason, an inquiry must be made as to whether

the purpose and effect of the hiring agreement were anti-competitive. The purpose of the

agreement is to prevent the franchises from hiring away each other’s management employees. This

agreement does not bar competitors of Jack-in-the-Box from hiring away these managerial

employees. It only prohibits movement between the various franchises and since they are not

competing with each other, the agreement cannot be anti-competitive.”); see also Butler, 331 F.

Supp. 3d at 797 (“[I]f the evidence of franchisee independence is weak, or if Jimmy John’s carries

its burden under the quick look approach, then the rule of reason may rear its head and burn this

case to the ground.”).



                                                 -18-
                                                   E.

        The defendants also argue that the complaint falls short of alleging an antitrust injury,

where the plaintiff suggests, at most, that he was merely unhappy with the terms of his employment

and decided to take a job with another employer, without alleging that he ever actually was

restrained from seeking a transfer or other employment by the defendants. The plaintiff responds

that he has sufficiently alleged an “antitrust injury” where he asserts that the no-poaching clause

in the franchise agreement artificially depressed his wages and suppressed his employment

mobility, which had the effect of causing him to work for lower wages than he could have obtained

in a fully competitive labor market.

        “[R]egardless of which approach is used [in analyzing the claims], the plaintiff must also

establish that the illegal conspiracy caused injury to the plaintiff.” Se. Milk Antitrust, 739 F.3d at

270. Here, Ogden has not made the required showing, because even taken in the most generous

light, the allegations of the complaint suggest nothing more sinister than that the plaintiff,

unsatisfied with the conditions of his employment, simply decided to seek, and found, work

elsewhere. Those allegations are not of the quality or specificity that have been found by other

courts to sustain the pleading of a cognizable anti-trust injury. “An antitrust injury is an injury that

is ‘of the type the antitrust laws were intended to prevent and . . . flows from that which makes

defendants’ acts unlawful.’” Encana Oil & Gas (USA) Inc. v. Zaremba Family Farms, Inc., 736

F. App’x 557, 560 (6th Cir. 2018), reh’g denied (June 18, 2018), cert. denied, No. 18-475, 2019

WL 271965 (U.S. Jan. 22, 2019) (quoting Atlantic Richfield Co. v. USA Petroleum Co., 495 U.S.

328, 334 (1990)). “[I]njury, although causally related to an antitrust violation, nevertheless will

not qualify as ‘antitrust injury’ unless it is attributable to an anti-competitive aspect of the practice

under scrutiny.” Atlantic Richfield, 429 U.S. at 334.



                                                  -19-
       Regardless of whether the challenged agreement may have been unlawful, the plaintiff has

not validly pleaded an antitrust injury where he has not offered any facts to show that the agreement

precipitated any specific wage or opportunity loss to him. That is particularly apparent where, as

here, the plaintiff contends that he had no knowledge of the no-poaching agreement, and that he

never was subjected to any invocation of the clause by either his former or any prospective

employer. That deficiency stands sharply against the facts in Butler and Deslandes, where the

agreements explicitly were invoked to bar the plaintiffs from transferring to other stores (and in

Butler allegedly forced plaintiff out of the “sandwich shop” industry altogether).

       In the Butler case, several facts central to the outcome were present, which are nowhere

evident here. There, the franchise agreements contained onerous enforcement provisions against

franchisees who violate the no-poaching provision. But the Jimmy John’s franchisees also had

forced all of their employees to sign non-competition agreements to effectuate the terms of the

franchise no-poaching scheme; and those non-compete clauses not only prohibited every employee

from working for another Jimmy John’s store, but also barred them from seeking work at any other

employer in the “sandwich shop” industry, without geographic reservations, for an entire year.

Butler alleged that he

       used to work at a Jimmy John’s franchise owned by Kidds Restaurant, Inc. While
       at the store, Butler worked as both a delivery driver and as an in-store employee.
       Over the course of about 17 months, Butler’s supervisor reduced Butler’s hours to
       about four hours of work per week, even though Butler wanted to work more. But
       because Butler was subject to the non-compete agreement, he was unable to transfer
       to a competing Jimmy John’s franchisee or to another sandwich store — so his only
       options were to (1) stay stagnant at his current Jimmy John’s store; or (2) quit and
       start another entry-level job at a non-sandwich shop. Butler ended up quitting.

Butler, 331 F. Supp. 3d at 790-91. The complaint here does not allege that Little Caesar franchises

implemented any such draconian non-compete agreement with their employees, or that the plaintiff

ever was subjected to any consequences of such a provision.


                                                -20-
       Similarly, the plaintiff in Deslandes alleged that she directly was harmed by the no-

poaching agreement when it was invoked by the McDonald’s parent entity and the franchisee

where she first was hired to squash her hopes of transferring to another store — which already had

positively responded to her application — after her original store first offered, then withdrew the

opportunity for management training.       When the plaintiff received an offer from another

McDonalds franchisee for a higher paying job, the corporate office called to tell her she could not

take it unless her current employer signed off. The plaintiff then alleged:

       When plaintiff arrived at work the next day, she asked Bam-B to release her to work
       for the McOpCo restaurant. Bam-B said no, because plaintiff was “too valuable.”
       Plaintiff continued to work for Bam-B for several months, but, ultimately, she took
       an entry-level job with Hobby Lobby for less money, $10.25 per hour. Plaintiff
       alleges that some of the skills she developed as a manager of a McDonald’s outlet
       were not transferable to management positions at employers outside of the
       McDonald’s brand, so she had to start over at the bottom elsewhere.

Deslandes, 2018 WL 3105955, at *3. In this case, the plaintiff has not alleged any similar facts to

show that he ever attempted to — or even considered — transferring to another Little Caesar

franchisee location. Nor has he alleged that any restrictive condition of his employment drove him

to seek work outside the industry, by preventing him from being hired by any out-of-brand

competitor.

       As the Sixth Circuit has held, the antitrust plaintiff who cannot show that the defendants’

anti-competitive collusion actually deprived him of an opportunity to market his services has not

made the required connection between the unlawful agreement and his injury. Zaremba Family

Farms, 736 F. at 563-64 (noting that “antitrust plaintiffs are required to show ‘that the conspiracy

caused them an injury for which the antitrust laws provide relief,’ not just that the defendant was

up to no good”) (citations omitted). That case was decided at the summary judgment stage

(“[S]ince the Zarembas have not pointed to any competent summary judgment evidence from

which a reasonable juror could infer that they suffered an injury in the months after the companies
                                               -21-
walked away from their deal, their price-depression theory fails.”). But the point remains that a

plaintiff must allege facts that plausibly suggest the existence of all the elements of his claim.

Twombly, 550 U.S. at 547.

        In Kelsey K. v. NFL, the district court found the allegations of injury insufficient where the

plaintiff’s amended pleadings failed to explain specifically how the no-poaching policy was

applied to deny her any transfer opportunity that she had sought. The plaintiff’s proposed amended

complaint alleged that a representative of an NFL franchise cheerleading team told her that if she

did not make the cut, the no-poaching clause prevented her from trying out for another team. She

alleged that when she “was not selected for a second year on the 49ers cheerleading team despite

trying out, and did not try out for another team, including Defendant Raiders, despite wanting to

do so.” Kelsey K., 2017 WL 3115169, at *5. The court held that the allegation did not allege an

antitrust injury.

        The peculiar phrasing of the allegation makes it impossible to infer any reason why
        it was not wholly plaintiff’s own decision to not tryout for another club after the
        49ers declined to re-hire her. Taken as a whole, the proposed amendment simply
        cannot support any plausible inference that plaintiff missed out on any employment
        opportunity as a result of any purported no-poaching agreement between NFL
        clubs.

Ibid. (citations omitted).

        As these cases illustrate, the allegations in Ogden’s complaint do not establish a plausible

connection between the defendants’ alleged conduct and the injury he says he endured.

                                                 III.

        Perhaps the case most on point here is Bell Atlantic v. Twombly, in which the Supreme

Court inaugurated our modern “plausibility” pleading standard. In that case, which was an anti-

trust action, the Court famously observed that a complaint does not sufficiently set forth any




                                                -22-
plausible claim for relief where it alleges facts that are entirely as consistent with innocent, merely

parallel conduct as they are with an illegally pernicious conspiracy:

       [In Twombly,] [t]he Court held the plaintiffs’ complaint deficient under Rule 8. In
       doing so it first noted that the plaintiffs’ assertion of an unlawful agreement was a
       “legal conclusion” and, as such, was not entitled to the assumption of truth. Had
       the Court simply credited the allegation of a conspiracy, the plaintiffs would have
       stated a claim for relief and been entitled to proceed perforce. The Court next
       addressed the “nub” of the plaintiffs’ complaint — the well-pleaded, nonconclusory
       factual allegation of parallel behavior — to determine whether it gave rise to a
       “plausible suggestion of conspiracy.” Acknowledging that parallel conduct was
       consistent with an unlawful agreement, the Court nevertheless concluded that it did
       not plausibly suggest an illicit accord because it was not only compatible with, but
       indeed was more likely explained by, lawful, unchoreographed free-market
       behavior. Because the well-pleaded fact of parallel conduct, accepted as true, did
       not plausibly suggest an unlawful agreement, the Court held the plaintiffs’
       complaint must be dismissed.

Iqbal, 556 U.S. at 680 (emphasis added; citations omitted). The Court in Twombly was referring

to the idea of conscious parallelism, but the underlying principle infests the pleadings here as well.

The plaintiff has not alleged facts under an applicable antitrust theory from which one plausibly

could find that the no-poaching provision in the defendants’ franchise agreements amount to an

unreasonable restraint of trade. And particularly as to the consequences suffered by the plaintiff,

the complaint suggests very little more than that the plaintiff was unhappy with the conditions of

his employment and decided to seek work elsewhere, which he eventually found, albeit at a lower

rate of pay than in his former job. Nothing in his extensive pleadings positively establishes that

the plaintiff’s departure from his job was due to anything other than his own choice to seek better

work with a new employer; so far as they go, those circumstances are not sufficient to allege a

plausible claim for relief under any legal theory alluded to in the complaint.

       Accordingly, it is ORDERED that the defendants’ motion to dismiss (ECF No. 20) is

GRANTED.




                                                 -23-
      It is further ORDERED that the complaint it DISMISSED WITH PREJUDICE.


                                                                   s/David M. Lawson
                                                                   DAVID M. LAWSON
                                                                   United States District Judge

Date: July 29, 2019


                                         PROOF OF SERVICE

                      The undersigned certifies that a copy of the foregoing order was
                      served upon each attorney or party of record herein by
                      electronic means or first-class U.S. mail on July 29, 2019.

                                                 s/Susan K. Pinkowski
                                                 SUSAN K. PINKOWSKI




                                                   -24-
